Citation Nr: 1007691	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to March 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  A June 1971 rating decision denied the Veteran's claim of 
entitlement to service connection for a back injury.

2.  Evidence associated with the claims file since the June 
1971 rating decision was not of record at the time of the 
June 1971 rating decision and relates to an unestablished 
fact necessary to substantiate the Veteran's claim of 
entitlement to service connection for a low back disorder.

3.  The evidence of record clearly and unmistakably shows 
that the Veteran's low back disorder preexisted military 
service and clearly and unmistakably did not undergo a 
permanent increase in the underlying severity during military 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  A low back disorder was not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in October 2004 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in 
February 2005, August 2005, and December 2006, after which 
the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  An 
adequate VA examination was provided to the Veteran in 
connection with his claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

New and Material

An unappealed rating decision in June 1971 denied the 
Veteran's claim of entitlement to service connection for a 
back injury on the basis that the evidence of record did not 
show that the Veteran's pre-existing back condition was 
aggravated during active military service.  The relevant 
evidence of record at the time of the June 1971 rating 
decision consisted of the Veteran's service treatment records 
and a May 1971 VA medical examination report.
 
The Veteran did not file a notice of disagreement after the 
June 1971 rating decision.  Therefore, the June 1971 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in December 2006 that new and 
material evidence was presented to reopen the claim of 
entitlement to service connection for a low back disorder, 
this decision is not binding on the Board.  The Board must 
first decide whether evidence has been received that is both 
new and material to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received, furnishing a complete explanation 
as to its reasons and bases for such a decision.

In September 2004, a claim to reopen the issue of entitlement 
to service-connection for a low back disorder was received.  
Evidence of record received since the June 1971 rating 
decision includes an October 2005 private medical report.  
The October 2005 private medical report is "new" in that it 
was not of record at the time of the June 1971 rating 
decision.  In addition, the October 2005 private medical 
report stated that, after a review of the Veteran's service 
treatment records, it was the private physician's 
"professional opinion that his current back condition is as 
likely as not to have begun in the service."  At the time of 
the June 1971 rating decision, there was no medical evidence 
of record which related a currently diagnosed low back 
disorder to military service.  As such, the October 2005 
private medical report contains evidence which was not shown 
at the time of the June 1971 rating decision.  Therefore, the 
October 2005 private medical report raises a reasonable 
possibility of substantiating the Veteran's claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Veteran's claim of entitlement 
to service connection for a low back disorder is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

When determining whether a disability or disease was incurred 
in service, or preexisted service, a Veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran's service treatment records include numerous 
complaints and diagnoses of low back disorders.  On the 
Veteran's January 1969 induction report of medical history, 
he reported that he had, or had previously had, back trouble.  
The Veteran reported that he had a "mild low back strain, 
low back area, several years ago" which was not currently 
disabling.  Thereafter, in a June 1969 service treatment 
report, the Veteran complained of low back pain for the 
previous 12 days.  He reported he had hurt his back 2 years 
before lifting a heavy object.  After physical examination, 
the impression was low back pain.  An October 1969 service 
radiographic report stated that the Veteran was seen for 
complaints of lumbosacral pain.  On views of the lumbar 
spine, the L4 vertebra was irregular and slightly sclerotic, 
with a separate bony fragment measuring 5 to 6 millimeters, 
which represented a limbus type vertebra, which was reported 
to have been a fragment from "anterior herniation of the 
disc material at one time."  The impression was limbus 
vertebra, L4.  

In a December 1969 service treatment report, the Veteran 
complained of pain in his back after he fell out of a hammock 
5 days before.  He reported that he also had a medical 
history of back trouble.  In a second December 1969 service 
treatment report, the Veteran complained of a long history of 
back pain which existed prior to military service.

A December 1970 physical profile report stated that the 
Veteran had a small fracture of the spine, which was healed.  
The Veteran was placed on restricted duty as a result of this 
and other disabilities.  In a January 1971 service treatment 
report, the Veteran complained of chronic low back pain.  The 
examiner stated that the x-ray examination revealed "some 
old defect."  In the Veteran's March 1971 separation report 
of medical history, he reported that he had, or had 
previously had, back trouble.  The Veteran reported that he 
had a history of a chipped L4 vertebra.

After separation from military service, in a May 1971 VA 
medical examination report, the Veteran reported that he 
began experiencing back pain at the age of 14.  He reported 
that after entering military service, spinal x-rays showed a 
"chipped spine."  The Veteran reported that during military 
service he experienced localized back pain in the L1, L2, and 
L3 areas after falling from a hammock.  He reported that 
since his discharge from military service, he had resumed 
work as a brick layer and had not missed any work due to back 
pain.  On physical examination, no back abnormalities were 
found.  As a result of the lack of physical findings, and 
after a review of the Veteran's social and medical history, 
the examiner stated that "this examiner has reason to 
believe that a major part of this [V]eteran's back pain is 
not organic and may represent a passive-aggressive 
personality disorder."  The diagnosis was history of chronic 
low back strain.

A November 1992 letter from a private physician stated that 
the Veteran "picked up a box of plugs at work approximately 
three months ago and had low back pain.  He thought [t]he 
pain would go away and did not go to the doctor.  The pain 
has gradually increased."  The letter also stated that the 
Veteran had experienced back pain 5 years before, "but got 
over it."  After physical examination, the diagnosis was 
chronic lumbosacral strain versus possible herniated nucleus 
pulposus.  The medical evidence of record shows that a low 
back disorder has been consistently diagnosed since November 
1992.

A November 1992 private medical report stated that the 
Veteran "was injured in [July 1992] while picking up a 
box. . . . He states he was picking up a box with a twisting 
motion and began having rather modest level of lumbar pain."  
A May 1994 private medical report stated that the Veteran 
"suffered an injury at work [in July 1992] . . . He 
evidently has been in and out of work since this time. . . . 
He was released to return to work with [a] permanent partial 
disability of the back in September of [19]92."

An October 2005 private medical report stated that the 
Veteran complained of low back pain.  The examiner stated 
that the Veteran

has brought in his records from 1969 and 
1970.  I have reviewed his records and I 
think after careful review of his service 
medical records and review of current 
medical records, it is my professional 
opinion that his current back condition 
is as likely as not to have begun in the 
service.

A November 2006 VA spine examination report stated that the 
Veteran's claims file and medical records had been reviewed, 
to specifically include the Veteran's service treatment 
records, private medical records, and VA medical records.  
The report noted the Veteran's history of pre-service and 
in-service back problems, as well as his back complaints from 
1992 onwards.  After physical examination, the diagnosis was 
degenerative disc disease of the lumbar spine.  The examiner 
stated that the Veteran's back disorder

is less likely as not (less than 50/50 
probability) caused by or a result of 
in-service low back injury.

[Service treatment record] notes state 
[V]eteran had back condition prior to 
[service].  Spine X[-rays] at the time of 
in-service injury showed "old" 
fracture, which would have existed prior 
to the in-service injury.  On entry into 
service, his X[-rays] were said to have 
shown a "chipped" spine.  In 1971, 
[lumbosacral] spine showed a[n] ununited 
or malunited epiphysis of the upper and 
anterior margin of L4.

The evidence suggests he had a 
pre-existing spine abnormality that was 
temporarily aggravated during military 
[service].  Subsequently, 20 years period 
with no documentation of back problems.  
It is unlikely that falling from a 
hammock in 1969 permanently aggravated 
his pre-existing lumbar spine 
abnormality.

The medical evidence of record clearly and unmistakably shows 
that the Veteran's low back disorder preexisted military 
service and this preexisting back disorder clearly and 
unmistakably was not aggravated by military service.  
38 U.S.C.A. § 1111.  On enlistment, the Veteran reported 
having experienced low back pain prior to entry into military 
service.  The Veteran's service treatment records show that 
he continued to state that he had injured his back prior to 
entry into military service in June 1969 and December 1969.  
The October 1969 service radiographic report, conducted prior 
to the incident when the Veteran fell out of a hammock, found 
that the Veteran had previously had an "anterior herniation 
of the disc material."  The January 1971 service treatment 
report also specifically characterized the Veteran's spinal 
abnormality as "old."  The Veteran's claims that he had a 
pre-existing back disorder continued after separation from 
military service, as demonstrated by the May 1971 VA medical 
examination report, in which the Veteran reported that he 
began experiencing back pain at the age of 14.  Accordingly, 
the presumption of soundness has been rebutted.  38 U.S.C.A. 
§ 1111.

In addition, the medical evidence of record shows that the 
Veteran's low back disorder did not undergo a permanent 
increase in the underlying severity during military service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Veteran's service 
treatment records include numerous complaints and diagnoses 
of back disorders.  However, the May 1971 VA medical 
examination report found no abnormalities on examination of 
the Veteran's back and concluded that any pain present was 
not organic in nature.  At that time the Veteran reported 
that he was working as a bricklayer and denied missing any 
work due to back symptoms.  Furthermore, there is no medical 
evidence of record that the Veteran experienced any back 
symptoms from the time of his separation from military 
service in March 1971 until 1987, approximately 16 years 
later.  Specifically, in the November 1992 and May 1994 
private medical reports, the Veteran stated that his back 
pain began in July 1992 after a work-related injury.  In 
addition, in November 1992 the Veteran reported that he had 
experienced back pain 5 years before, but that it had 
resolved.  Accordingly, the medical evidence of record shows 
that the Veteran's low back disorder was non-symptomatic in 
May 1971, 2 months after separation from military service at 
a time when he was working as a bricklayer, and remained 
non-symptomatic until July 1992, with the exception of a 
single episode of back pain in approximately 1987 which was 
transitory.  As such, the medical evidence of record shows 
that the Veteran's pre-existing low back disorder was 
essentially non-symptomatic for approximately 16 years after 
separation from military service, and that he did not seek 
medical treatment for his low back disorder for approximately 
21 years after separation from military service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service). 

The only medical evidence of record that relates the 
Veteran's currently diagnosed back disorder to military 
service is the October 2005 private medical report.  While 
that report stated that the Veteran's back disorder "is as 
likely as not to have begun in the service," this finding 
was based on a review of the Veteran's 1969 and 1970 service 
treatment records.  There is no evidence of record that the 
examiner considered the Veteran's 1971 service treatment 
records, the May 1971 VA medical examination report, or any 
of the post-service medical records which specifically stated 
that the Veteran's current low back symptoms began after a 
July 1992 work-related injury.  Indeed, the October 2005 
private medical report completely failed to mention the 
numerous statements in the Veteran's 1969 and 1970 service 
treatment records that he had a pre-existing back disorder.  
In contrast, the November 2006 VA spine examination report 
specifically reviewed all of the Veteran's service treatment 
records and post-service medical records.  That report noted 
the Veteran's numerous reports of a pre-existing back 
disorder and the lengthy post-service period without 
documentation of any back disorder.  As such, the Board gives 
greater probative value to the November 2006 VA spine 
examination report than to the October 2005 private medical 
report.

The Veteran's statements are not sufficient to prove that the 
back symptoms he experienced during military service 
represented a permanent advancement of the underlying 
pathology of his preexisting low back disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the Veteran's statements are not 
competent evidence that his in-service back symptoms 
represented a permanent advancement of the underlying 
pathology of his preexisting low back disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  As a result, the evidence of record 
clearly and unmistakably shows that the Veteran's low back 
disorder preexisted military service and clearly and 
unmistakably did not undergo a permanent increase in the 
underlying severity during military service.  See Jensen, 4 
Vet. App. at 306-07; Hunt, 1 Vet. App. 292; Verdon, 8 Vet. 
App. at 536-7.  Accordingly, the preponderance of the 
evidence of record does not show that the Veteran's low back 
disorder was incurred in or aggravated by military service.  
As such, service connection for a low back disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record 
clearly and unmistakably shows that the Veteran's low back 
disorder preexisted military service and clearly and 
unmistakably did not undergo a permanent increase in the 
underlying severity during military service, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


